Requestor:   Norman Kellar, Esq., Town Attorney Town of Esopus P.O. Box 3536 Kingston, N.Y. 12401
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have inquired as to the procedure for a developer to dedicate a road to a town.
The planning board may be given responsibility for the approval of housing subdivisions. Town Law §§ 276, et seq. Offers of cession to the town of streets and highways in a subdivision are to be filed with the planning board prior to the approval of the subdivision plat by the board. Id., § 278(2). Such streets and highways remain private until such time as they have been "formally accepted as a public street by resolution of the town board, or alternatively until . . . condemned by the town for use as a public street". Id., § 278(3). Also, a plat that is approved by the planning board and filed with the county clerk without a notation that the developer does not offer a dedication of the streets and highways to the public constitutes a continuing offer to the town of dedication of the streets and highways which may be accepted by the town board at any time prior to revocation of the offer by the landowner or his agent. Id., § 278(1).
We conclude that an offer of dedication of a highway or street in a development must be accepted by the town board for the dedication to be effective.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.